Title: From John Adams to Robert J. Evans, 14 February 1820
From: Adams, John
To: Evans, Robert J.



Sir
Febry Montezillo 14th. 1820—

As the Anecdote of Mr Paine seemes to be have given you some amusement, I will give you another which affords me no Satisfaction upon reflection I was the first person who brought that Wild Man into Notice public notice—his Pamphlet called Common Sense, I thought proved him to be a Smart fellow—and I was informed he was totally distitute of the means of support—and as he had the pen of a ready writer I made a Motion in Congress that he should be appointed private Secretary to the Secret Committee of foreign Correspondence Dr Witherspoon arose in his place and opposed the Motion and gave his reasons, among several he gave thes two. First that he was a Toery, and had been a Writer in favour of the British measures in the service of a Scotish Bookseller in Philadelphia who was on that side of the question—Secondly that he was a very Intemperate Man, frequently Intoxicated, and that he could not write till he filled himself Rum and Water—this was unknown to me—General Robertole spoke in support of my Motion, and Congress doubting the Correctness of Dr Witherspoons information voted Pain an appointment—but the Committee soon found him so Vain, Conceited Obstinate intractable Careless and Indolent that he soon lost that appointment I should disdain to trace his Subsequent Career, if it were not already too public—His Age of Reason is an Imitation of Charles Blount who was the Auther of Oracles of Reason and other Deistical Works Printed in London in 1693—and 1695 and 1697—this same Blount Published a translation of the two first Books of the Life of Apollonius Tyaneus with Notes probably like that of Gibbon—which compaares Apolloneus with Jesus Christ from the writings of Blount and other English Deists assisted afterwards by the french Philosophers—Pain made up his Book the principle Charm of which, among the Vulgar in the Malegnity of his Spirit and the impudence of his expressions—His Matter, his Common place Infidelity which has been hackneyed for hundreds of years—
It is very true Sir, you insinuate that I have many facts upon my Memory, which I should be very glad to see preserved—but I have not the means, nor the forces to put them in writing—though many of them might be interesting to my own Character and Posterity
If by my Publications in the Boston Patriot you mean those Printed from 1809 to 1812. it is not probable they will ever be printed in any other form some future laborious historian may possibly hereafter look into them if he can find them, but it is not probable they will ever be much read—
Our Senate it seemes have decided, that making holding, keeping, buying, and Selling of Slaves is a privilege
I am Sir your friend and most obedient / humble Servant
John Adams